PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
Fix itUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/247,961
Filing Date: 26 Aug 2016
Appellant(s): GABRIEL et al.



__________________
Paul M. Kim, Reg. No. 69,640
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 6, 2021 and March 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The rejections of claims 1, 2, 6-9, 12, 13, and 19-22 under 35 U.S.C. § 103 as being unpatentable over: Anderson et al. (Pub. No. US 2016/0275252); in view of: Chesney et al. (Pub. No. US 2003/0093301); Amtrup et al. (US Pat. No. 9,058,515); Lapir et al. (Pub. No. US 2011/0078098); and further in view of: Mitchell et al. (Pub. No. US 2013/0046823), should be maintained.
The Anderson reference teaches the limitation directed “processing the electronic medical invoice by the sequence of the server applications based on the collected user specific information and the one or more user specific rules” described in claims 1 and 19.
Regarding the rejections of 1, 2, 6-9, 12, 13, and 19-22 under 35 U.S.C. § 103, Appellant argues that Anderson (the primary reference in the § 103 rejections of claims 1, 2, 6-9, 12, and 19-22) does not teach “processing the electronic medical invoice by the sequence of the server applications based on the collected user specific information and the one or more user specific rules.” See Appellant’s Brief, p. 17, filed January 6, 2021.  Examiner respectfully disagrees.  Despite Appellant’s arguments, in analogous art of systems and methods for processing electronic claims, Anderson teaches an automated claims process management system which is configured to process the data in electronic health care claim records, facilitate editing of claims, and price the health care claims associated with the records for payment. See Anderson, paragraph [0022].  Anderson further teaches that the automated claims process management system includes: a type indicator database, a claims type processor, a claim viewing and i.e., a sequence of server applications for the processing of the electronic medical invoices). See Anderson, paragraph [0024].  The type indicator database provides inputs to the claims type processor, which provides outputs to the claim viewing and processing computer and the claim grouping and pricing system. See Anderson, paragraph [0024].  The claim viewing and processing computer and the claim grouping and pricing system communicate with each other. See Anderson, paragraph [0024].  The claim grouping and pricing system also receives an input from the claim pricing rules database. See Anderson, paragraph [0024].  While the automated claims process management system is shown as separate elements in Figure 2, the elements can be integrated into a single physical system, with each of the elements implemented as software, hardware, or firmware components of the integrated system. See Anderson, paragraph [0024].
Paragraph [0028] in Anderson teaches that the claim pricing rules database includes provider specific rules for pricing health care claims (i.e., processing the electronic medical invoices based on user specific rules).  For example, Anderson teaches that claim pricing rules in the claims pricing rules database also the system to determine the provider with the policy offering the lowest price for the grouped episode, or the contract price based on a business specific rule from a health plan (i.e., examples of processing medical invoices based on user specific rules).  Appellant’s claim limitations are broad and do not specify what the “user specific rules” are for processing the medical invoices.  Therefore, since Anderson teaches a system and method for processing medical claims using the various components described in paragraph [0024] and a claim pricing rules database which utilizes business specific rules for setting contract prices for health plans, Anderson teaches a system for processing medical invoices based on user specific rules using a sequence of server applications.

The Chesney reference teaches the limitation directed “cause the end terminal of the user to collect user specific information from one or more health care devices that provide health care to the user and/or one or more health monitoring devices that monitor the user, based on a specification of the user specific information according to one or user specific rules for processing the electronic medical invoice” described in claims 1 and 19.
Next, Appellant argues that the Chesney reference does not teach “causing the end terminal of the user to collect user specific information from one or more health care devices that provide health care to the user and/or one or more health monitoring devices that monitor the user, based on a specification of the user specific information according to one or user specific rules for processing the electronic medical invoice.” See Appellant’s Brief, p. 19, filed January 6, 2021.  Examiner respectfully disagrees.  First, Examiner noted that the aforementioned claim limitation only requires that the logic circuitry of the end terminal of the user be configured to collect user specific information from either: (1) one or more health care devices that provide health care to the user; or (2) one or more health monitoring devices that monitor the user, because of the “and/or” conjunction that is included in the middle of the limitation. See Final Rejection, p. 14, filed on August 10, 2020.
In analogous art of document extraction and processing systems and methods, Chesney teaches a system for acquiring medical data from one or more individuals for the creation of invoices for billing. See Chesney, Abstract.   Specifically, Chesney teaches a computer system programmed to carry out the method of: i) receiving and storing information in a measurement device (i.e., a health monitoring device) identifying an individual and information specifying one or more medical parameters of the individual (i.e., collecting user specific information from a health monitoring device), ii) controlling the measurement device to obtain a digitized physiological measurement of the individual, iii) establishing a communications link between the measurement device and a central information-processing system, iv) transferring to and storing in the central information-processing system the information identifying the i.e., causing the end terminal of the user to collect user specific information from one or more health monitoring devices that monitor the user), the information specifying one or more medical parameters of the individual, and the digitized physiological measurement of the individual.  Further, in paragraph [0044], Chesney teaches that the method further includes creating, in the central information -processing system, a first invoice including a billing charge for the physiological measurement of each one of the individuals.  Paragraph [0044] in Chesney teaches that these features are beneficial for to reducing or eliminating up-front costs for generating and processing invoices for billing.  Therefore, Chesney explicitly teaches a system which collects user specific information from a health monitoring device for processing medical invoices, and Chesney also teaches that one of ordinary in the art would have been motivated to modify the automated claims process management system and method taught in Anderson, to incorporate collecting user information from medical devices, as taught by Chesney, in order to reduce or eliminate up-front costs for generating and processing invoices for billing. See Chesney, paragraph [0044].

The Lapir reference teaches the limitation directed “a server includes a database storing graphical objects associated with a respected text fragment” described in claims 1 and 19.
Next, Appellant argues that the Lapir reference does not teach “a server includes a database storing graphical objects associated with a respected text fragment.” See Appellant’s Brief, p. 23, filed January 6, 2021.  Examiner respectfully disagrees.  In paragraph [0012], Lapir teaches that the extraction system includes one or more databases and a document input module.  The database stores information, for example about training sets. Lapir, paragraph [0012].  The document input module can include software which can work with preprocessed documents (e.g., preprocessed in extraction system or elsewhere) to obtain information (e.g., training sets) to store in the databases. Id.  Further, Lapir teaches that document representation (e.g., images and/or OCR text) [that is stored in the one or more databases] can be sent to the extraction module to perform coding, learning, extraction, and validation. See Lapir, Lapir teaches that the extraction module extracts information (e.g., images and text) from documents, such as invoices, remittance statements, bills, forms, etc., in order to check their consistency by cross-referencing the information with learned sets stored in the one or more databases (i.e., the database contains information, including the images and the OCR text described in paragraph [0013], for cross-referencing against the extracted information in the documents, which can be invoices).  Therefore, Lapir teaches that a database which contains (i.e., stores) graphical objects from invoices that are associated with OCR text (i.e., text fragments).  Paragraph [0014] teaches that one of ordinary in the art would have been motivated to further modify the automated claims process management system and method taught in Anderson, as modified in view of: Chesney and Amtrup, to incorporate the database which contains images and text for cross-referencing against the extracting information in documents, as taught by Lapir, in order to ensure that the extracted information is accurate. See Lapir, paragraph [0014].

The Mitchell reference teaches the limitations directed to “b) identifying a set of graphical objects, wherein each of the graphical objects of the set of graphical objects is stored in the database and is identified in the last execution of b)”; “c) in case when the set of graphical objects identified in the last execution of b) is empty repeating a) and b) until the set of graphical objects identified in the last execution of b) is not empty or all sets of the plurality of wavelet functions stored in the database are used in a), wherein in every next repetition of a) another not yet used in a) set of wavelet functions stored in the database is used”; “d) in case when the set of graphical objects identified in the last execution of step b) is not empty performing the following: retrieving from the database a set of text fragments, wherein each of the text fragments of the set of text fragments is associated with the respective graphical object of the set of graphical objects identified in the last execution of b)”; and “e) in case when none of the text fragments of the set of text fragments retrieved from the database in the last execution of d) is included in the text data identified in the last execution of d) repeating a)-d) until one of the text fragments of the set of text fragments retrieved from the database in the last execution of d) is included in the text data identified in the last execution of d) or all sets of the plurality of wavelet functions stored in the database are used in a), wherein in every next repetition of a) another not yet used in a) set of wavelet functions stored in the database is used, wherein the text data extracted by the one of the server applications from the image included in the electronic medical invoice is the text data identified in d) when one of the text fragments of the set of text fragments is included in the text data identified in d)” described in claims 1 and 19.
Next, Appellant argues that the Mitchell reference does not teach “b) identifying a set of graphical objects, wherein each of the graphical objects of the set of graphical objects is stored in the database and is identified in the last execution of b)”; “c) in case when the set of graphical objects identified in the last execution of b) is empty repeating a) and b) until the set of graphical objects identified in the last execution of b) is not empty or all sets of the plurality of wavelet functions stored in the database are used in a), wherein in every next repetition of a) another not yet used in a) set of wavelet functions stored in the database is used”; “d) in case when the set of graphical objects identified in the last execution of step b) is not empty performing the following: retrieving from the database a set of text fragments, wherein each of the text fragments of the set of text fragments is associated with the respective graphical object of the set of graphical objects identified in the last execution of b)”; and “e) in case when none of the text fragments of the set of text fragments retrieved from the database in the last execution of d) is included in the text data identified in the last execution of d) repeating a)-d) until one of the text fragments of the set of text fragments retrieved from the database in the last execution of d) is included in the text data identified in the last execution of d) or all sets of the plurality of wavelet functions stored in the database are used in a), wherein in every next repetition of a) another not yet used in a) set of wavelet functions stored in the database is used, wherein the text data extracted by the one of the server applications from the image included in the electronic medical invoice is the text data identified in d) 

Analysis of Step b)
First, Mitchell teaches the limitation in “step b” directed to “b) identifying a set of graphical objects, wherein each of the graphical objects of the set of graphical objects is stored in the database and is identified in the last execution of b)” in paragraph [0047]. For example, paragraph [0047] teaches that an image object recognition API 60 may detect the beverage 202 through comparison of the logo (i.e., identifying a set of graphical objects) with a number of saved logos in photographic object database 130 (i.e., graphical objects stored in a database).  Paragraph [0041] teaches that the photographic object database 130 contains a collection of images of logos, products, brands, and the like (i.e., further showing that the database contains graphical objects that are used to identify the graphical objects in question).  Therefore, Mitchell teaches identifying graphical objects with graphical objects that are stored in database.

Analysis of Step c)
Subsequently, Mitchell teaches the limitation in “step c” directed to “c) in case when the set of graphical objects identified in the last execution of b) is empty repeating a) and b) until the set of graphical objects identified in the last execution of b) is not empty or all sets of the plurality of wavelet functions stored in the database are used in a), wherein in every next repetition of a) another not yet used in a) set of wavelet functions stored in the database is used” in paragraphs [0065] and [0068] of Mitchell.  First, Examiner noted that this limitation includes an option to either: 1) repeat steps a) and b) until the set of graphical objects identified in the execution of the aforementioned step b) is not empty; or 2) repeat steps a) and b) until all sets of the plurality of wavelet functions stored in the database are used [wherein in every next repetition of a) another not yet use set of wavelet functions stored in the database is used]. See Final Rejection, p. 20, filed on August 10, 2020.  Mitchell teaches that [a]t Step 604, image object Mitchell, paragraph [0065].  Paragraph [0065] further teaches that one or more software modules for comparing textures, edges, smooth objects, and the like carry out Step 604. Id.  In particular embodiments, image object recognition API 60 performs frequency-domain image processing or texture recognition to match a particular object in the uploaded photo to an object in one of the photographs in photographic object database 130. Id.  In particular embodiments, image object recognition API 60 uses graph similarity functions to perform the image matching. Id.
Still further, paragraph [0065] teaches image object recognition API 60 creates object representations based on two-dimensional shape primitives for each object in the uploaded photo, and compares the primitives to primitives stored in association with each photo in photographic object database 130. Id.  In particular embodiments, image object recognition API 60 creates a transformed image from the uploaded photo using wavelet transforms, and compares the image to wavelet transforms of images stored in photographic object database 130. Id.  Examiner is interpreting the comparison of the image (i.e., graphical object) to the wavelet transforms of images (i.e., all wavelet functions) stored in the photographic object database in paragraph [0065] of Mitchell as the equivalent of repeating the pattern recognition techniques in steps in a) and b) until the “the graphical object is identified or until all sets of the wavelet functions stored in the database are used”, because one of ordinary skill in the art of document extraction and processing systems and methods would reasonably understand that the system in Mitchell would stop the comparison step when it has identified a match or has exhausted all of the wavelet transforms of images stored in the photographic database.  Further, paragraph [0068] teaches that if image object recognition API 60 completes the search of all images in photographic location database 130 without a match, the process terminates at Step 606. Mitchell, paragraph [0068].  In particular embodiments, image object recognition API 60 may progressively increase the search set until a match is found (i.e., until the identified graphical object is no longer empty) or every single image in photographic object database 130 is searched (i.e., until all sets of the wavelet transforms of images stored in the photographic database are used).  Therefore, Mitchell teaches image recognition techniques which use different wavelet transforms to identify images.

Analysis of Step d)
	Next, Mitchell teaches the limitation in “step d” directed to “d) in case when the set of graphical objects identified in the last execution of step b) is not empty performing the following: retrieving from the database a set of text fragments, wherein each of the text fragments of the set of text fragments is associated with the respective graphical object of the set of graphical objects identified in the last execution of b)” in paragraphs [0066] and [0068] of Mitchell.  Paragraph [0066] teaches a Comparison Step 504, which may include extracting text from the uploaded image or extracted frames. Mitchell, paragraph [0066].  Image object recognition API 60 may include an optical character recognition application or other software modules that, alone or in conjunction, may locate blocks of text, perform OCR on the blocks of text, and extract searchable text from the OCR process.  For example, the text on bottle 203 (“Grey Goose Vodka”) may be searched and matched with a database of concept nodes or photographs with extracted text in photographic object database 130. Id. Performing a search on extracted text and matching it with extracted text in the photographic object database is the equivalent of “retrieving a set of text fragments from a database”, as described in Appellant’s claimed invention, and paragraph [0066] in Mitchell teaches that extracted text in the data is associated with the different photographic objects in the database (e.g., the text block “Grey Goose Vodka” on a bottle is associated with the node for the photograph of the Grey Goose Vodka brand logo that is extracted from the bottle and stored in the database).  Therefore, Mitchell also teaches retrieving text fragments that are associated with identified graphical objects that were identified using the image recognition techniques in step b) (i.e., using the wavelet function transforms).

Analysis of Step e)
	Next, Mitchell teaches the limitation in “step e” directed to “e) in case when none of the text fragments of the set of text fragments retrieved from the database in the last execution of d) is included in the text data identified in the last execution of d) repeating a)-d) until one of the text fragments of the set of text fragments retrieved from the database in the last execution of d) is included in the text data identified in the last execution of d) or all sets of the plurality of wavelet functions stored in the database are used in a), wherein in every next repetition of a) another not yet used in a) set of wavelet functions stored in the database is used, wherein the text data extracted by the one of the server applications from the image included in the electronic medical invoice is the text data identified in d) when one of the text fragments of the set of text fragments is included in the text data identified in d)” in paragraphs [0041], [0065], [0066], and [0068] of Mitchell.  First, Examiner noted that this limitation includes an option to either: 1) repeat steps a) through d) until the one of the text fragments of the set of text fragments retrieved from the database is included in the text identified in the last execution of the aforementioned step d); or 2) repeat steps a) through d) until all sets of the plurality of wavelet functions stored in the database are used [wherein in every next repetition of a) another not yet use set of wavelet functions stored in the database is used]. See Final Rejection, p. 22, filed on August 10, 2020.  Therefore, step e) does not require that the system actually identify the text fragments from the invoices: rather, it merely requires that the system repeat steps a) through d) until all of the different wavelet functions are used to examine the text (i.e., the wavelet functions may or may not identify the text fragments).
	Despite this, paragraph [0041] in Mitchell teaches that the photographic object database 130 includes, for each photo, an association with a particular concept node stored in concept store 114. Id.  In particular embodiments, searchable text extracted through OCR is stored in association with photo images containing signage or other sources of text (i.e., identified text data is associated with respective identified graphical objects). Id.  Further, as described above in the analysis of step d), paragraph [0066] in Mitchell teaches that Comparison Step 504 may include extracting text from the uploaded image or extracted frames. Mitchell, paragraph [0066].  Image object recognition API 60 may include an optical character Mitchell, paragraph [0068].  In particular embodiments, image object recognition API 60 may progressively increase the search set until a match is found (i.e., until the identified graphical object is no longer empty) or every single image in photographic object database 130 is searched (i.e., until all sets of the wavelet transforms of images stored in the photographic database are used). Id.  Therefore, since Mitchell teaches the images in the photographic database 130 include photographic images (e.g., logos) and extracted, searchable text that is associated with photo images (see paragraph [0041]); and paragraphs [0065] and [0066] teach comparing the images and text with images and text stored in the database; one of ordinary skill in the art of document extraction and processing would also recognize that the searching steps described in paragraph [0068] of Mitchell repeatedly search the text associated with the photos until the there is a match or until all of the wavelets in the database are used (and there is no match), as described in Appellant’s claimed invention.
	Therefore, Mitchell teaches the limitation in “step e” and Mitchell also teaches that one of ordinary in the art would have been motivated to further modify the automated claims process management system and method taught in Anderson, as modified in view of: Chesney; Amtrup; and Lapir, to incorporate the image and text comparison and matching steps and features using wavelet transforms taught by Mitchell in order to better classify objects in an uploaded image. See Mitchell, paragraph [0065].

Modifying Anderson et al. (Pub. No. US 2016/0275252); in view of: Chesney et al. (Pub. No. US 2003/0093301); Amtrup et al. (US Pat. No. 9,058,515); Lapir et al. (Pub. No. US 2011/0078098); and further in view of: Mitchell et al. (Pub. No. US 2013/0046823) to teach the limitations of claims 1 and 19 is appropriate, because the prior art references are analogous art.
Lastly, Appellant argues the Anderson; Chesney; Amtrup; Lapir; and Mitchell, are non-analogous art. See Appellant’s Brief, p. 29, filed January 6, 2021.  Examiner respectfully disagrees.  Under the correct analysis for what constitutes analogous art, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. See MPEP § 2141.01(a) (citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007)).  This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court’s instruction that “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.” See MPEP § 2141.01(a) (citing KSR Int’l Co. v. Teleflex, Inc., at 417, 82 USPQ2d 1396).  Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP § 2141.01(a) (citing In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).
In the present case, Anderson; Chesney; Amtrup; Lapir; and Mitchell are analogous art, because it they are reasonably pertinent to a problem faced in Applicant’s claimed invention – namely, allocating resources to minimize the time needed for processing electronic medical invoices (i.e., accurately identifying medical invoices). See Appellant’s specification as filed, paragraphs [0067] and [0068].  Anderson is analogous art, because it is in the same field of endeavor as Appellant’s claimed invention, namely systems for receiving and processing health care claims. See Anderson, paragraph [0014].  Chesney is analogous art, because it concerns systems and methods related to medical data collection and for creating and processing medical invoices. See Chesney, paragraph [0004].  Amtrup is analogous art, because it concerns systems and methods for extracting text from images and incorporates graphical object and text extraction features for improving the accuracy of data processing in financial transaction record management. See Amtrup, Column 2, lines 64-67 to Column 3, lines 1-3.  Further, Lapir is analogous art, because it concerns systems and methods for extracting data using pattern recognition methods, including wavelet functions, in order to ensure that the extracted information is accurate. See Lapir, paragraph [0014].  Lastly, Mitchell is analogous art, because it concerns systems and methods for detecting objects and text in documents using image and text comparison and matching steps and features such as wavelet transforms, in order to better classify objects in an uploaded image. See Mitchell, paragraph [0065].  Therefore, while the inventions described in Anderson; Chesney; Amtrup; Lapir; and Mitchell are not all from the same field of endeavor as the Appellant’s claimed invention, Anderson; Chesney; Amtrup; Lapir; and Mitchell are still considered analogous art, because each prior art reference describes subject matter that is pertinent to the same problem that is faced in Applicant’s claimed invention – namely, using pattern recognition techniques for processing and identifying graphical objects and text in documents more accurately.

(3) Conclusions of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.A.A./Examiner, Art Unit 3686

May 27, 2021
Conferees:
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/
Primary Examiner, Art Unit 3686           
                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.